DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 18, line 2, delete “an” and insert –the--
Reasons for Allowance
Claims 1, 3-16, 18, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The current best prior art of record, US 2018/0015282 to Waner et al., hereinafter Waner, in view of US 2017/0290699 to Radmand, hereinafter Radmand, teaches an intra-oral appliance (Fig 3A-B) configured to fit over a mandibular tooth (para 0058) with a remote controller in a housing (Fig 2A: wearable apparatus 110) positioned in the oral cavity underneath the ventral surface of the tongue (para 0058). The housing further comprises a power source (power source 133), coupling coil (inductive transmission coil 120), and control circuitry (control system 200). Radmand further teaches the remote controller extending posteriorly from the midline of the oral appliance (Fig 4; para 0037). 
Neither Waner nor Radmand teaches a housing that is substantially ellipsoidal. US 2015/0290454 to Tyler, hereinafter Tyler, discloses a tongue touchpad that rests in the mouth underneath the ventral surface of the tongue (Fig 19). However, the touchpad is not properly analogous to Applicant’s remote controller because the user must be awake to use it, which teaches away from a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792